Exhibit 10.1

 

LOGO [g611793ex10_1logo.jpg]

October 7, 2013

Mr. Lex Gemas

Dear Lex:

On behalf of dELiA*s, Inc. (the “Company”), I am very pleased to provide you
with the proposed terms and conditions of the Company’s offer to employ you.
Tracy has spoken very highly of you and we are all excited about the prospect of
you joining the Company. We look forward to a mutually beneficial relationship.

1. Position: Your initial position will be as the Chief Operating Officer,
working out of the Company’s office located at 50 West 23rd Street, New York,
NY, 10010. As the Company’s employee, we expect you to devote your full time and
energies to the business and affairs of the Company, and to perform any and all
duties and responsibilities associated with this position and as may be
reasonably assigned to you from time to time by the Company. Your performance
will be reviewed on a periodic basis as long as you remain employed by the
Company.

2. Starting Date/Nature of Relationship: If you accept this offer, your
employment with the Company shall commence no later than October 9, 2013. Except
as expressly set forth herein, this letter does not create an employment
contract or other agreement and is not a promise of employment for a specific
period of time. You understand your employment is at-will and either party may
terminate the relationship with or without cause at any time.

3. Compensation and Benefits: Your initial base pay shall be $250,000 per annum,
($9,615.38 on a bi-weekly basis, every other Friday). You are also eligible to
participate in the 2013 Management Incentive Plan (MIP). Your target bonus under
this plan will be 75%. Currently, the MIP is based on the company meeting or
exceeding planned EBITDA and individual performance and you have the opportunity
to earn up to 200% of your target. Any earned bonus for the 2013 fiscal year
will be prorated. Under current company policy, salaries are reviewed annually
at the start of each fiscal year. Your first salary review will be prorated in
the spring of 2014.

In addition, you will receive options to purchase 300,000 shares of Common Stock
of dELiA*s, Inc., par value $0.01 per share, pursuant to one of dELiA*s stock
plans. Such options shall be exercisable at a purchase price per share equal to
the closing price of dELiA*s Common Stock, on the NASDAQ market, on the business
day of your commencement of employment with the Company. These options shall
vest in equal monthly installments over a 48 month period of time beginning with
the first month following your commencement date. Therefore, 6,250 options will
vest each month beginning with the first tranche vesting on November 9, 2013.
These options shall expire ten years from the date of grant.

You will also receive a Restricted Stock grant of 300,000 shares of the
Company’s Common Stock, with restrictions that will lapse in equal monthly
installments



--------------------------------------------------------------------------------

LOGO [g611793ex10_1logo.jpg]

 

over a 36 month period of time beginning with the first lapse of 8,333 occurring
on November 9, 2013; provided, however, in the 36th month, the restrictions on
the remaining 8,345 shares shall lapse. You will have the option to pay any
applicable required withholding taxes on the lapse of restrictions on restricted
shares by electing to have the Company withhold shares where the restrictions
have lapsed.

In addition to your compensation, you will be entitled to receive the various
benefits (Ex. Comprehensive Health Benefits, Employee Discounts, 401k, etc.)
offered by the Company to its employees. Benefits offered may be modified or
changed from time to time at the discretion of the Company. Where a particular
benefit is subject to a formal plan, eligibility to participate in and receive
any particular benefit of the plan is governed solely by the applicable plan
document, prorated based on date of hire. You would currently be eligible for
four (4) weeks paid vacation as well as 9-10 company holiday’s (depending on the
calendar), five (5) sick days and three (3) personal days in accordance with
company policy. Should you ever have any questions, you should ask David
Diamond, SVP of Human Resources, for a copy of the applicable plan document.

4. Severance: If the Company terminates you for any reason other than “Cause”
(defined as dishonesty, substantial malfeasance or non-feasance of duty,
unauthorized disclosure of confidential information and conduct substantially
prejudicial to the business of the Company or an Affiliate), and provided an
Agreement and General Release is executed, you shall be entitled to the
following: a) salary continuation pay for a period of 12 months (the “Severance
Period”) of base salary, payable in bi-weekly installments commencing with the
bi-weekly pay period immediately after such termination; b) payment of any
earned incentive award under the Management Incentive Plan (MIP) for the fiscal
year during which the termination occurs prorated for the portion of the fiscal
year during which termination occurs; c) all previously vested stock options and
any unvested stock options that would have vest during the Severance Period will
accelerate and vest, and all restricted shares where restrictions have not
lapsed as of the date of termination shall be cancelled; and d) continued
participation in all medical and dental plans at the same benefit level your
were participating in prior to termination through the Severance Period, which
medical benefits will be provided through COBRA.

5. Change in Control: In the event there is a change of control followed by your
termination without Cause within one (1) year following the change of control,
you will receive the severance benefits noted above with the following
exception: all unvested options shall vest immediately and all restrictions on
all shares of restricted stock where restrictions have not lapsed shall
accelerate and lapse as of the date of termination.

6. Non-competition:

(a) During the Restriction Period (as defined in Section 6(b) below) and in
consideration for any payments pursuant to Sections 4 and 5, the Executive shall
not engage in Competition with the Company or any Subsidiary. “Competition”
shall mean engaging in any activity, except as provided below, for a Competitor
of the Company or any Subsidiary, whether as an employee, consultant, principal,
agent, officer, director, partner, shareholder (except as a less than one
percent shareholder of a publicly traded company) or otherwise. A “Competitor”
shall mean the entities listed on



--------------------------------------------------------------------------------

LOGO [g611793ex10_1logo.jpg]

 

Exhibit A below. Notwithstanding the foregoing to the contrary, Company may add
entities or businesses to Exhibit A which Company in its reasonable business
judgment deems to be a competitor, upon Executive’s prior written consent, such
consent not to be unreasonably withheld. If the Executive commences employment
or becomes a consultant, principal, agent, officer, director, partner, or
shareholder of any entity that is not a Competitor at the time the Executive
initially becomes employed or becomes a consultant, principal, agent, officer,
director, partner, or shareholder of the entity, future activities of such
entity shall not result in a violation of this provision unless (1) such
activities were contemplated at the time the Executive initially became employed
or becomes a consultant, principal, agent, officer, director, partner, or
shareholder of the entity (and the contemplation of such activities was known to
the Executive) or (2) the Executive commences directly or indirectly overseeing
or managing the activities which are competitive with the activities of the
Company or Subsidiary.

(b) For the purposes of this Section 6 and Section 7 below, “Restriction Period”
shall mean the period beginning with the Commencement Date and ending with the
first anniversary of Executive’s termination of employment with the Company,
whether voluntary or involuntary.

7. Non-solicitation

(a) Employees. During the Restriction Period, Executive shall not induce and/or
solicit employees of the Company or any Subsidiary to terminate their
employment. During the portion of the Restriction Period following the
termination of the Executive’s employment, the Executive shall not directly or
indirectly hire any employee of the Company or any Subsidiary or any person who
was employed by the Company or any Subsidiary within 180 days of such hiring.

(b) Vendors/Business Partners. Executive promises and agrees that during the
Restriction Period, Executive will not influence or attempt to influence
vendors, or business partners of the Company or any of its present or future
subsidiaries, either directly or indirectly, to divert from the Company their
business to any individual, partnership, firm, corporation or other entity then
in competition with the business of the Company or any subsidiary or the
Company.

8. Assignment: The Company reserves the right at any time to assign this offer
letter to any parent, subsidiary or affiliate of the Company now in existence or
formed hereafter.

9. Miscellaneous: This letter constitutes our entire offer regarding the terms
and conditions of your employment by the Company. It supersedes any prior
agreements, or other promises or statements (whether oral or written) regarding
the offered terms of employment. The terms of your employment shall be governed
by the law of the State of New York, without giving effect to its principles of
conflicts of laws. By accepting this offer of employment, you expressly agree
that any action, demand, claim or counterclaim concerning any aspect of your
employment relationship with the Company shall be resolved by a judge alone, and
you waive and forever renounce your right to a trial before a civil jury. The
Company reserves the right to alter any of the terms of employment set forth in
this letter as needed.



--------------------------------------------------------------------------------

LOGO [g611793ex10_1logo.jpg]

 

You may accept this offer of employment and the terms and conditions hereof by
signing a copy of this letter, which execution will evidence your agreement with
the terms and conditions set forth herein and therein.

I am happy to offer you the opportunity to join our Company and we look forward
to you joining us!

Exhibit A

Aeropostale, Inc.

Abercrombie & Fitch, Co.

American Eagle Outfitters, Inc.

Wet Seal, Inc.

Hot Topic, Inc.

The Buckle, Inc.

Forever 21

Garage

Love Culture

Rue 21

Body Central

All subsidiaries, divisions, affiliates and successors of the above-named
entities are included provided that they primarily engage in the marketing or
sale of specialty apparel, clothing and accessories to girls between the ages of
12 and 18.

 

By:  

/s/ David Diamond

  David Diamond, Senior Vice President - Human Resources

Accepted and Agreed:

 

By:  

/s/ Lex Gemas

    Date: October 9, 2013  